 



RADIENT PHARMACEUTICALS CORPORATION

2492 Walnut Avenue, Suite 100

Tustin, CA 92780

 

May 17, 2012

 

VIA FEDERAL EXPRESS AND ELECTRONIC MAIL

 

To: Iroquois Master Fund Ltd.   Cranshire Capital, L.P.   Freestone Advantage
Partners, LP   Bristol Investment Fund, Ltd.   Kingsbrook Opportunities Master
Fund LP   Alpha Capital Anstalt   Whalehaven Capital Fund, Ltd.

 

Ladies and Gentlemen:

 

Reference is made to the following documents and agreements:

 

(a) the separate exchange agreements dated June 29. 2011 (the “June 2011
Exchange Agreements”) between each of Iroquois Master Fund Ltd., Cranshire
Capital, L.P., Freestone Advantage Partners, LP, Bristol Investment Fund, Ltd.
and Kingsbrook Opportunities Master Fund LP (individually a “2011 Noteholder”
and collectively, the “2011 Noteholders”) and Radient Pharmaceuticals
Corporation (the “Company”);

 

(b) the separate exchange agreements dated November 28, 2011 with each 2011
Noteholder and the related forms of Note, the Series A Warrant, the Series B
Warrant, the Certificates of Designations of the Company’s Series B Convertible
Preferred Stock and Series C Convertible Preferred Stock, all dated as of
November 28, 2011 (collectively, with the June 2011 Exchange Agreements, the
“2011 Noteholders Transaction Documents”);

 

(c) the final settlement agreement, dated as of August 25, 2011 among Alpha
Capital Anstadt (“Alpha”), Whalehaven Capital Fund, Ltd. (“Whalehaven”) and the
Company (the “Final Settlement Agreement”); and

 

(d) the separate agreements entered into on November 28, 2011 between the
Company and each of Alpha and Whalehaven (the “Stock Sale Limitation Agreements”
and with the Final Settlement Agreement, the “A&W Transaction Documents”).

 

Unless otherwise defined herein, all capitalized terms used in this letter shall
have the same meaning as is defined in the 2011 Noteholders Transaction
Documents and the A&W Transaction Documents (collectively, the “Transaction
Documents”). The 2011 Noteholders and Alpha and Whalehaven are hereinafter
sometimes individually referred to as an “Investor” and collectively, as the
“Investors.”

 

Reference is also made to the Company’s registration statement on Form S-1 filed
under the Securities Act of 1933, as amended (the “1933 Act”) and declared
effective by the Securities and Exchange Commission (“SEC”) on February 14, 2012
(the “Registration Statement”), pursuant to which, inter alia, the Company
registered for resale by the 2011 Noteholders an aggregate of 16,000,000 shares
of its common stock, $0.001 par value per share (the “Common Stock”) that are
issuable upon exercise of the Company’s Series A warrants (the “Warrants”). Such
16,000,000 shares of Common Stock issuable at an exercise price of $0.02619 per
share (the “Exercise Price”) are hereinafter collectively referred to as the
“Warrant Shares.”

 



 

 

  

1.Exercise of $150,000 of Warrants.

 

(a) As at the date hereof, the 2011 Noteholders own an aggregate of $9,155,372
principal amount of Notes and stated amount of redeemable convertible Series B
Preferred Stock (collectively, the “2011 Noteholder Debt Equivalent
Securities”). Such 2011 Noteholder Debt Equivalent Securities are owned of
record by each of the 2011 Noteholders in the “Pro-Rata Amounts” set forth in
Section 1(c) below.

 

(b) As at the date hereof, Alpha owns an aggregate of $4,559,842 of Company
convertible notes (the “Alpha Notes”) and Whalehaven owns an aggregate of
$3,496,416 of Company convertible notes (the “Whalehaven Notes” and with the
Alpha Notes, the “A&W Notes”). Accordingly, as between them, Alpha is the owner
of 56.6% of the A&W Notes and Whalehaven is the owner of 43.4% of the A&W Notes.

 

(c) Promptly following the execution and delivery of this Agreement, each of the
2011 Noteholders shall assign to Alpha an aggregate of 1,517,182 Warrants, and
shall assign to Whalehaven an aggregate of 1,163,230 Warrants (collectively, the
Assigned Warrants”). Such assignments shall, as among the 2011 Noteholders, be
in proportion to their respective Pro-Rata Amounts of the 5,727,376 “Subject
Warrants” set forth below and shall be deemed to have occurred upon execution
and delivery of this Agreement.

 

Name of 2011 Noteholder Pro-Rata Amount # of Assigned Warrants       Iroquois
Master Fund Ltd.     20%     536,083 Cranshire Capital, L.P.    11%     294,845
Freestone Advantage Partners, LP      2%       53,608 Bristol Investment Fund,
Ltd.    32%     857,732 Kingsbrook Opportunities Master Fund LP    35%
   938,144 Total  100% 2,680,412

 

(d) Subject at all times to the terms and conditions set forth herein each of
the Investors hereby severally (and not jointly and severally) agrees to
exercise for cash at the Exercise Price its respective “Pro-Rata Amount” of the
Warrants, but only to the extent of an aggregate of 5,727,376 Warrants (the
“Subject Warrants”), so that, upon issuance of the 5,727,376 Warrant Shares
underlying the Subject Warrants, the Company shall receive net cash proceeds
from the Investors of $150,000 (the “Warrant Proceeds”).

 

(e) As used herein, the term “Pro-Rata Amount” means, that percentage and number
of the Subject Warrants to be exercised by each Investor and the number of
Warrant Shares to be purchased by each Investor, as shall be determined by (i)
the amount by which the principal and stated amount of 2011 Noteholder Debt
Equivalent Securities and the principal amount of the Alpha Note and Whalehaven
Note owned of record by each Investor, bears to (ii) the aggregate principal and
stated amount of 2011 Noteholder Debt Equivalent Securities and the principal
amount of the Alpha Note and Whalehaven Note owned of record by all Investors.

 



 

 



 

The Pro-Rata Amount of all Subject Warrants allocable to all Investors is set
forth below:

 

Name of 2011 Noteholder  Pro-Rata Amount   # of Warrants   Amount               
Iroquois Master Fund Ltd.   9.91%   567,583   $14,867.02  Cranshire Capital,
L.P.   5.82%   333,333   $8,828.19  Freestone Advantage Partners, LP   0.94% 
 53,837   $1,412.27  Bristol Investment Fund, Ltd.   17.38%   995,418  
$26,064.86  Kingsbrook Opportunities Master Fund LP   19.15%   1,096,793  
$28,718.08  Alpha Capital Anstadt   26.49%   1,517,182   $39,739.19  Whalehaven
Capital Fund Ltd.   20.31%   1,163,230   $30,471.40  Totals   100.00% 
 5,727,376   $150,000.00 

 

The foregoing Warrants shall be deemed to have been exercised by each Investor
as per the above schedule, after execution and delivery of this Agreement by all
Investors and receipt of funds to the attorney’s IOLA escrow account of Hunter
Taubman Weiss LLP (“HTW”), as set forth on Schedule A, from all Investors
(“Disbursement Conditions”), and the Company shall, not later than ten (10) days
after receipt of the Warrant Proceeds into the IOLA escrow account of HTW, cause
stock certificates evidencing the number of Warrant Shares reflected in the
above Schedule to be duly issued to each of the Investors set forth above. Until
the filing and effectiveness of the post-effective amendment to the Registration
Statement set forth in Section 1(f) below, the Warrant Shares shall be deemed to
be restricted securities and shall contain an appropriate legend; provided, that
not later than three (3) Business Days following the effectiveness of the said
post-effective amendment to the Registration Statement, the Company shall cause
its counsel to deliver an appropriate legal opinion(s) to the Company transfer
agent to enable such restrictive legend to be removed from such Warrant Shares
certificate.

 

(f)   The Company shall promptly file a Form 8-K Current Report with respect to
this Agreement. In addition, promptly following the filing of Form 10-K 2011
Annual Report and Form 10-Q Quarterly Report for the quarter ended March 31,
2012, the Company shall file a post-effective amendment to the Registration
Statement, which shall, inter alia, list each of Alpha and Whalehaven as selling
stockholders, as their respective interests in the Warrant Shares may appear.

 

2.Purpose and Use of Warrant Proceeds.

 

(a)   The Warrant Proceeds shall be used by the Company solely and exclusively
for the purpose of enabling the Company to keep the Registration Statement
current and maintain compliant in its reporting requirements under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and for no other
purposes whatsoever.

 

(b)   In furtherance of the foregoing, the Warrant Proceeds shall be wired by
the Investors to the attorney’s IOLA escrow account of HTW and; provided
further, that execution of this Agreement by all Investors and receipt of
Warrant Proceeds from all Investors shall constitute authorization to HTW to
make the following payments from its IOLA escrow account without further
authorization from any of the parties hereto.

 



 

 

 

(i)   $95,000 shall be paid to KMJ Corbin, LLP, the auditors for the Company
(the “Auditor”), as compensation to the Auditor to enable it to (A) complete the
audit of the 2011 annual financial statements of the Company to be included in
the Company’s 2011 Annual Report filing on Form 10-K, which shall be filed on or
before June 30, 2012, and (B) review the quarterly financial statements of the
Company to be included in its quarterly report on Form 10-Q for the fiscal
quarter ended March 31, 2012, which shall be filed on or before July 15, 2012.
In such connection, if requested by any one or more of the Investors, the
Company and the Auditor shall enter into an engagement and work scope letter
agreement consistent with the foregoing and in form and content reasonably
satisfactory to the 2011 Noteholders (the “Work Scope Agreement”), which Scope
Agreement shall, inter alia, include the Auditor’s agreement to consent to the
filing of their reports in the Form 10-K and in connection with all previous
historical financial statements reviewed or audited by them which the Company
may be required or to elect to file under the 1933 Act or the 1934 Act. HTW
shall promptly, after satisfaction of the Disbursement Conditions, wire $95,000
of the Warrant Proceeds directly to the Auditor on behalf of the Company.

 

(ii)   $15,000 to pay legal fees to HTW in connection with their drafting and/or
review of the Company’s 2011 Annual Report filing on Form 10-K, and review of
the Company’s quarterly report on Form 10-Q for the fiscal quarter ended March
31, 2012;

 

(iii)   $2,632.43 to pay past due fees of Corporate Stock Transfer Company
(“CST”), the Company’s transfer agent. Additionally, the Company shall pay CST
an additional $4,000 advance payment for future transfer services, which shall
serve as a pre-payment for four months of transfer services and entitle the
Company to up to 50 transactions per month with CST. The Investors hereby agree
that each of them shall be entitled to their pro-rata percentage of such 50
transactions, based on the pro-rata amounts set forth in paragraph 2(e) above
and as set forth on Schedule D hereto, and shall thereafter each be individually
responsible for payment toward additional transactions with CST at a rate of $35
per transaction; and

 

(iv)   The balance to be used to pay certain accrued designated fees and
accounts payable owed by the Company to (x) Vintage Filings that edgarize and
file reports and forms for the Company under the 33 Act and 34 Act, and (y) such
other miscellaneous obligations and accounts as set forth on Schedule B annexed
hereto.

 

3.Termination of Limitations on Sale.

 

(a)   The Company hereby covenants and agrees that (i) all of the provisions set
forth in Section 30 of the Notes issued to the 2011 Noteholders and all related
limitations, if any, on sales of Common Stock set forth in the Series A Warrant,
the Series B Warrant and the Certificate of Designations applicable to the
Series B Preferred Stock, limiting the amount, timing and number or percentage
of shares of Common Stock of the Company that can be sold by such 2011
Noteholders, and (ii) all of the provisions of the Stock Sale Limitation
Agreements with Alpha and Whalehaven, are each hereby terminated and without any
further force or effect.

 

(b) The parties to this Agreement do hereby acknowledge and agree that nothing
contained in Section 3(a) above shall, in any manner, be deemed to amend or
terminate the “blocker” provisions of the relevant Transaction Documents, all of
which shall, as to each individual Investor, remain in full force and effect.

 

 



 

 

 

(c) For the avoidance of doubt, the Company and Alpha and the Company and
Whalehaven, each respectively, agree that in no event shall Alpha or Whalehaven
be entitled to exercise any portion of the Warrants in excess of that portion of
the Warrants upon exercise of which would result in beneficial ownership by
either Alpha or Whalehaven, individually, of more than 9.9% of the outstanding
shares of Common Stock except that the terms “Maximum Percentage” and
“Beneficial Ownership Limitation” as employed in the A&W Transaction Documents
shall mean 9.99%.

 

4.            Covenant with Respect to Voluntary Bankruptcy. By its execution of
this Agreement, the Company hereby covenants and agrees with each of the
Investors that, subject only to the continuation of their forbearance agreements
and the Forbearance Period remaining in force, as set forth in Section 5 below,
following the date of this Agreement and through and including 5:00 p.m. (EDT)
on August 31, 2012, the Company shall not file in any U.S. Bankruptcy Court a
voluntary petition for reorganization under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Act”) or seek to liquidate under Chapter 7 of the
Bankruptcy Act. The Company shall deliver to each of the Investors the unanimous
written consent of the board of directors of the Company to this Agreement,
which shall also include an express affirmation of the covenant contained in
this Section 4.

 

5.Forbearance Agreement.

 

(a) The parties hereto acknowledge that on various occasions between March 26
2012 and March 29 2012, all of the 2011 Noteholders, other than Bristol
Investment Fund, Ltd., served the Company with (i) an Event of Default
Redemption Notice in respect of the Company’s Note held by such 2011 Noteholder,
(ii) a Notice of Redemption of the Company’s Series B Preferred Stock held by
such 2011 Noteholder, (iii) a Notice of Redemption of the Company’s Series C
Preferred Stock held by such 2011 Noteholder, and (iv) a notice of claims
against the current and former directors and officers of the Company under the
Company’s insurance policies (collectively, the “Default Notices”). In addition,
the existence of the Default Notices may also constitute a default by the
Company of certain of its obligations under the A&W Transaction Documents.

 

(b) In order to (i) facilitate the filing of the Company’s Form 10-K and Form
10-Q, as contemplated hereby, (ii) clarify the legal position of the Investors
who may be converting or exercising Company securities into Common Stock or
selling such Common Stock, and (iii) provide such material information to the
investing public, the Company hereby requests that each Investor forebear from
taking any legal action in respect of the Default Notices.

 

(c) Accordingly, by their execution of this agreement, each of the undersigned
Investors do hereby severally (and not jointly and severally) covenant and agree
to forebear from exercising any of their rights and remedies, whether at law or
in equity, against the Company and its current and former directors and officers
under the Transaction Documents or otherwise, for a period (the “Forbearance
Period”) which shall not to exceed the earlier to occur of (i) August 31, 2012,
or (ii) a breach by the Company or any of its agents of any of the Company’s
other covenants and agreements contained in the Transaction Documents and in
this Agreement, including, without limitation, its commitment to issue stock
certificates, make the payments contemplated by this Agreement and file with the
SEC its 2011 Form 10-K and March 31, 2012 Form 10-Q as soon as practicable
following the date hereof.

 



 

 

 

(d) Nothing contained in this Section 5 shall constitute any agreement, express
or implied, by any Investor to provide any further or additional forbearance
from exercise of its or their legal rights and remedies against the Company or
its current or former officers and directors; provided, however, that in the
absence of a further breach of the terms of this Agreement or any of the other
Transaction Documents, each of the Default Notices shall be deemed to be
withdrawn ab initio upon execution of this Agreement. Except as expressly
amended and modified by this Agreement, all of the other terms and conditions of
the Transaction Documents shall remain in full force and effect and are hereby
deemed by this reference to be incorporated in this Agreement.

 

6.Miscellaneous.

 

(a) The Company has advised the Investors that it is currently indebted to
Hunter Taubman Weiss LLP (“HTW”), counsel to the Company, in the amount of
approximately $300,000 for accrued and unpaid legal fees relating to corporate,
securities and litigation services previously rendered. The Company also desires
to continue to retain the services of such attorneys to handle certain
corporate, securities and litigation matters for the Company which are or may be
in addition to matters relating to the preparation and filing of its 2011 Form
10-K Annual Report, Form 10-Q Quarterly Report for the quarter ended March 31,
2012 and Form 8-K Interim Report. The Company has requested and HTW has agreed
to accept from the Company, as an account stated, a $300,000 unsecured
convertible 4% Company note payable on April 30, 2015 (the “HTW Note”), which
shall (i) accrue interest at the annual rate of 4% per annum, (ii) be
convertible into Company Common Stock at a fixed conversion price of $0.01 per
share, (iii) be subject to prepayment at the option of the Company, (iv) contain
full ratchet and other customary anti-dilution protection, and (v) not be
subject to any mandatory installment or other mandatory prepayment provisions
prior to the April 30, 2015 maturity date.

 

(b) By their execution of this Agreement, each Investor agrees to the issuance
of the HTW Note and further agrees that the issuance of such HTW Note shall not
trigger an adjustment in the exercise price or conversion price of any Company
securities issued to the Investors under the Transaction Documents.

 

(c) The obligations of the Investors hereunder and under the other Transaction
Documents are several and not joint with the obligations of any other Investor,
and the Investor shall not be responsible in any way for the performance of the
obligations of any other Investor hereunder or with regard to the Transaction
Documents. Nothing contained herein or in any of the other Transaction
Documents, and no action taken by the Investor pursuant hereto or pursuant to
any other Transaction Document, shall be deemed to constitute the Investor as,
and the Company acknowledges that the Investors do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Investors are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated herein, by the Transaction Documents or any matters,
and the Company acknowledges that the Investors are not acting in concert or as
a group or entity, and the Company shall not assert any such claim, with respect
to such obligations or the transactions contemplated herein, by the Transaction
Documents or any other similar agreement. The decision of the Investor to enter
into this Agreement has been made by the Investor independently of any other
Investors. The Company and the Investor confirm that the Investor has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
The Investor acknowledges that no other Investor has acted as agent for the
Investor in connection with the Investor’s transfer or exercise of the Warrants,
as contemplated herein. The Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor or other party to be joined as an additional
party in any proceeding for such purpose. To the extent that any Investor enters
into an agreement with the same or similar terms and conditions or pursuant to
the same or similar documents, all such matters are solely in the control of the
Company, not the action or decision of the Investor, and would be solely for the
convenience of the Company and not because it was required or requested by the
Investor. The Company further acknowledges and agrees that the Investor is
acting solely in the capacity of an arm’s length party with respect to the
Transaction Documents and the transactions contemplated by this Agreement and
that the Investor is not and has not been an “affiliate” (as defined in Rule 144
promulgated by the SEC under the 1933 Act) of the Company or any of its
Subsidiaries (including, without limitation, as a result of the acquisition or
holding of any of the Securities or otherwise).

 



 

 

 

(d) This Agreement, the other Transaction Documents and the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein supersede all other prior oral or written agreements between the
Investor, the Company, its Subsidiaries, their affiliates and persons acting on
their behalf solely with respect to the matters contained herein and therein,
and this Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
contain the entire understanding of the parties solely with respect to the
matters covered herein and therein; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to),
except as expressly set forth herein, (i) have any effect on any agreements
(including, without limitation, the Initial Exchange Agreement) the Investor has
entered into with, or any instruments the Investor has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by the Investor in the Company or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to the Investor or any other Person,
in any agreement entered into prior to the date hereof between or among the
Company and/or any of its Subsidiaries and the Investor, or any instruments the
Investor received from the Company and/or any of its Subsidiaries prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect. Except as specifically set forth herein or in the other
Transaction Documents, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to the matters
contained herein of therein. The parties hereto acknowledge that no other party,
or agent, representative or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, not contained in
this Agreement concerning the subject matter hereof, to induce this Agreement or
otherwise, and the parties acknowledge that they have not executed this
Agreement in reliance upon such promise, representation, or warranty not
contained herein. For clarification purposes, the Recitals are part of this
Agreement.

 

(e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Investor
from bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Investor or to
enforce a judgment or other court ruling in favor of the Investor. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 

 



(f) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, if delivered personally; (ii)
when sent, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) when sent, if sent by e-mail (provided that such sent e-mail is kept on
file (whether electronically or otherwise) by the sending party and the sending
party does not receive an automatically generated message from the recipient’s
e-mail server that such e-mail could not be delivered to such recipient) and
(iv) if sent by overnight courier service, one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:

 

If to the Company:

 

Radient Pharmaceuticals Corporation

2492 Walnut Avenue, Suite 100

Tustin, California 92780-7039

Facsimile: (714) 505-4464
E-mail: dmaclellan@radient-pharma.com

Attention: Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Hunter Taubman Weiss, LLP

17 State Street, Suite 2000

New York, New York 10004
Facsimile: (212) 202-6380

E-mail: ltaubman@htwlaw.com

             rschmierer@htwlaw.com

Attention: Louis E. Taubman, Esq.
                   Rachael Schmierer, Esq.

 

 

If to the Investor:

 

To the address set forth on Schedule C

 



 

 

 

or to such other address, facsimile number or e-mail address and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

 

(g) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other parties.
In the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

(h) The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

(i) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(j) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns. No party may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto, provided that the Investor may assign some
or all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the other parties hereto, in which event such
assignee shall be deemed to be a “Investor” hereunder with respect to such
assigned rights. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the parties hereto. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 



 

 

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(l) Except as otherwise set forth herein or in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.

 

(m) The representations, warranties, agreements and covenants shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.

 

(n) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. No specific representation or
warranty shall limit the generality or applicability of a more general
representation or warranty.

 

 

If the foregoing accurately reflects our mutual agreement and understanding,
please so indicate by executing and delivering to the Company a counterpart of
this Agreement by electronic mail to dmaclellan@radient-pharma.com, with a copy
to ltaubman@htwlaw.com.

 

 

We thank you for your anticipated cooperation and support.

 

Very truly yours,

 

RADIENT PHARMACEUTICALS CORPORATION

 

 

By:  /s/ Douglas MacLellan                                               

              Douglas MacLellan, President and CEO

 

ACCEPTED AND AGREED TO THIS 17th DAY OF MAY 2012

 

Iroquois Master Fund Ltd.

 

By: /s/ Iroquois Master Fund Ltd.                                   

 

Cranshire Capital, L.P.

 

By: /s/ Cranshire Capital, L.P.                                          

 

Freestone Advantage Partners, LP

 

By: /s/ Freestone Advantage Partners, LP                    

 

 



 

 

 

 

Bristol Investment Fund, Ltd.

 

By: /s/ Bristol Investment Fund, Ltd.                         

 

 

Kingsbrook Opportunities Master Fund LP

 

By: /s/ Kingsbrook Opportunities Master Fund LP

 

Alpha Capital Anstalt

 

By: /s/ Alpha Capital Anstalt                                     

 

Whalehaven Capital Fund, Ltd.

 



By: /s/ Whalehaven Capital Fund, Ltd.                    

 

 



 

